Citation Nr: 1228283	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  11-26 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim of entitlement to service connection for PTSD.

The Board notes that the Veteran's specific claim relates to service connection for PTSD.  The Court of Appeals for Veterans Claims (Court) has held that a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms, regardless of the label attached to them, warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  As discussed below, the evidence shows that the Veteran has been medically diagnosed with PTSD, and the record does not indicate diagnoses of any other psychiatric disabilities.  Accordingly, the Board has addressed service connection for the Veteran's currently diagnosed PTSD, and need not discuss other psychiatric issues.


FINDINGS OF FACT

The preponderance of the evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed PTSD and a verified in-service stressor, nor is it shown to be related to fear of hostile military or terrorist activity.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(b) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 C.F.R. § 3.159(b) (2011). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In correspondence dated in June 2010, prior to the September 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The June 2010 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter included a PTSD-specific questionnaire requesting that the Veteran provide stressor information related to his service and claimed disability.  In August 2010, the RO sent another letter again requesting the specific stressor information, having received no response to the first inquiry.  The Veteran also did not respond to this second inquiry. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All service treatment records and personnel files have been obtained and reviewed. 

Furthermore, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, the Board believes that there is no evidence corroborating that his claimed in-service stressor occurred as he described, and the Veteran's reported stressor is unrelated to fear of hostile military or terrorist activity as contemplated by VA regulations.  Thus, the crucial element of a stressful in-service event as required for PTSD is missing, and, under such circumstances, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

The Veteran has declined to present personal testimony before a Veterans Law Judge.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A (West 2002 & Supp. 2011), or 38 C.F.R. § 3.159 (2011), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  Thus, the duties to notify and assist have been met. 


Analysis

The Veteran essentially contends that he has PTSD due to his military service.  Specifically, he claims to have nightmares and hear voices, to include that of his drill sergeant yelling variations of the phrase, "kill, kill, kill" or "kill or be killed."

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV)); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current PTSD symptoms and the in-service stressor.  38 C.F.R. 
§ 3.304(f) (2011). 

Effective July 13, 2010, VA amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  Because the Veteran's claim was pending at the time of this amendment, the new regulation applies to his case. 

38 C.F.R. § 3.304(f)  previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, and former Prisoners-of-War , as sufficient to establish the occurrence of the claimed in-service stressor.  The recent amendment of 38 CFR § 3.304(f), however, eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." 

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows:  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)).

In making all determinations, the Board must fully consider the lay assertions of record and evaluate for competency and credibility.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he has personal knowledge).  Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076.  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In the instant case, with regard to element (1) required to establish service connection for PTSD, medical evidence of a current diagnosis of PTSD conforming to DSM-IV, the evidence of record reflects that the Veteran does have a current diagnosis of PTSD.  In June 2010, the Veteran underwent a PTSD screening during the course of seeking treatment at a VA medical facility.  The results of this screening were positive, and the Veteran was referred for a more in-depth psychiatric evaluation.  This evaluation occurred in August 2010 and was conducted by a VA clinical social worker.  The social worker noted that the Veteran's reported stressors, which included being stabbed in the chest very close to his heart and being shot twice, were traumatic, involved actual or threatened death or serious injury, and created a response involving intense fear, helplessness, or horror.  Further, the social worker noted that the traumatic events were persistently re-experienced, caused persistent avoidance of stimuli associated with the trauma, created persistent symptoms of increased arousal, began two months after the trauma occurred and lasted over 30 years.  The Veteran was diagnosed with PTSD - non-combat at that time.  In June 2011, the Veteran was referred for another mental health consultation.  The VA physician noted the Veteran's symptoms and reviewed the prior August 2010 examination.  The physician diagnosed the Veteran with non-combat (NC) PTSD.  Therefore, the fact that the Veteran has a current diagnosis of PTSD is conceded, and element (1) required to establish service connection is met.  

Turning to element (2), the Board again notes the Veteran's lack of response to the PTSD questionnaires sent on two different occasions related to the specific details of his alleged in-service stressor(s).  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  38 C.F.R. § 3.159 (2011); see also Woods v. Gober, 14 Vet. App. 214, 224 (2000).  The Veteran has been accorded ample opportunity to furnish evidence in support of his claim and has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).  

Furthermore, the Veteran's statements related to service have consistently related to his PTSD symptomatology and, as stated above, have provided very little information as to a particular in-service stressor, or traumatic event.  In the Veteran's September 2011 formal appeal, he did state that the "stress" and "harsh treatment" by his drill sergeant ordering him to "kill or be killed" is directly related to his depression and hearing voices for the past year.  Such assertions, however, do not provide the specificity necessary to attempt verification of the alleged stressor.  The Board also notes that there is no indication in the record to suggest the Veteran served in combat, nor has he asserted such.  The Veteran's personnel records, to include his DD-214, indicate that he served in Germany as a Hawk Missile Crewmember.  Again, the Veteran failed to provide any additional specific information, per the two PTSD questionnaire response requests.  As no specific details were provided related to his claimed in-service stressors, VA is unable to attempt verification.  Therefore, element (3) is also not met with regard to this Veteran's claim for service connection.

The Board is cognizant that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  However, the relevant regulation specifically provides that the term "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)).  Therefore, the Board concludes that the Veteran's fear that allegedly arose in response to what he was told by his sergeant is not the sort of fear of hostile military or terrorist activity that is contemplated by the applicable regulation.

Furthermore, with regard to the element (3), a link, established by medical evidence, between current PTSD symptoms and an in-service stressor, the August 2010 VA social worker did not attribute the Veteran's PTSD to his military service as the traumatic events of being shot and stabbed were the stressors recognized to have resulted in the Veteran's PTSD.  The social worker noted that these events did not occur until after the Veteran separated from military service.  Although the Veteran described nightmares (about 4 times a week) and flashbacks of his drill sergeant telling him to "kill or be killed," the clinical social worker attributed the Veteran's PTSD to traumatic events experienced after discharge from military service.  Auditory and visual hallucinations were denied by the Veteran at that time.  In the June 2011 examination, the Veteran described having depression, hearing voices at night and feeling like his sergeant was saying, "kill, kill, kill."  The Veteran described having nightmares on average three times a week and that the dreams included being on post and "getting ready to kill."  He further described being on guard duty in the cold for hours waiting for somebody to breach the perimeter.  The clinician also noted the details of the Veteran's flashbacks related to being shot on two different occasions.  No details were provided related to any in-service traumatic event, however.  

The Board acknowledges that lay evidence concerning the Veteran's symptoms of experiencing nightmares and hallucinations related to service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  The Veteran is competent to report what he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In this regard, even though the Veteran is competent to report his symptoms leading to a diagnosis of PTSD, he is not necessarily competent to determine the etiology of his disorder.  During his initial intake for psychiatric treatment, the VA social worker attributed the Veteran's PTSD to non-service related traumatic events, and not to a traumatic event involving a vague statement that a drill sergeant may or may not have made at some period during the Veteran's service.  The subsequent treating physician also diagnosed the Veteran with non-combat PTSD, and although he did not provide a detailed rationale for this diagnosis, he did describe the Veteran's symptoms in great detail, to include the reexperiencing of his non-service related traumatic events. 

In this circumstance, the Board gives more credence and weight to the VA medical opinions as they were rendered after an evaluation and extensive interview of the Veteran.  Notably, there is no competent medical evidence contrary to these medical opinions of record.  The Veteran has had the opportunity to submit additional medical evidence, and he has not done so.  Therefore, element (3) required for service connection for PTSD is not met, and the claim fails on this basis.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 









(CONTINUED ON NEXT PAGE)


ORDER

Service connection for posttraumatic stress disorder is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


